DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been submitted for examanication.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The context of verification within limitation “and compare the hash of the document under the ID against a hash of the document stored on the blockchain for verification” is unclear/vague and does not specify the boundaries of the claims 1.
With respect to claim 3, the context of match  is unclear/vague and does not specify the boundaries of the claim 3.
With respect to claim 7, the limitation “ in response to a mismatch, generate a time-stamped receipt to be recorded onto the blockchain” is unclear/vague and does not specify the boundaries of the claim 7. The specification does not provide an indication of the receipt to be recorded onto the blockchain.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Debashis Panda (hereinafter Panda) US Publication No 20170257516 in view of Goodwin et al (hereinafter Goodwin) US Publication No 20210165915.

As per claim 1, Panda teaches:
A system, comprising: a processor; a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to: 
receive a document identifier (ID); 
(Paragraph [0099], [0119])
retrieve a document from a storage based on the ID; 
(Paragraph [0099], [0119])
generate a hash of the document; 
(Paragraph [0141])

and compare the hash of the document under the ID against a hash of the document stored on the blockchain for verification. 
(Paragraphs [0016], [0058] and [0064])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Panda and Goodwin by incorporating the teaching of Goodwin into the method of Panda. One having ordinary skill in the art would have found it motivated to use the content management of Goodwin into the system of Panda for the purpose of immutable verifying content.As per claim 3, Panda and Goodwin teach:   	The system of claim 1, wherein the instructions further cause the processor to, in response to a match, generate a receipt comprising a token. 
(Paragraph [0066], wherein profile information about the file creator is the token)(Goodwin)
As per claim 4, Panda and Goodwin teach: 	The system of claim 3, wherein the instructions further cause the processor to execute a transaction to record the token on the blockchain. (Paragraphs [0016] and [0066])(Goodwin)
As per claim 5, Panda and Goodwin teach:  	The system of claim 1, wherein the instructions further cause the processor to generate a JavaScript Object Notation (JSON) hash of the document. 
(Paragraphs [0055] and [0059])(Goodwin)
 	The system of claim 5, wherein the instructions further cause the processor to compare the JSON hash of the document against a JSON hash retrieved from the blockchain. 
(Paragraphs [0055] and [0059])(Goodwin)As per claim 7, Panda and Goodwin teach:  	The system of claim 6, wherein the instructions further cause the processor to, in response to a mismatch, generate a time-stamped receipt to be recorded onto the blockchain.
(Paragraph [0075] and [0091], wherein new document are inserted in the blockchain)(Goodwin)

Claims 8 and 10-14 are method claims respectively corresponding to system claims 1, 3-7 and they are rejected under the same rational as claims 1, 3-7 

Claims 15, 17-20 are non-transitory computer readable medium claims respectively corresponding to system claims 1, 3-6 and they are rejected under the same rational as claims 1, 3-6 

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Panda and Goodwin in view of Sergey Perunov (hereinafter Perunov) US Publication No 20210344498.

As per claim 2, Panda and Goodwin do not explicitly teach retrieve a hash of the document from a blockchain based on the ID, however in analogous art of content management, Perunov teaches:
retrieve a hash of the document from a blockchain based on the ID. 
(Paragraph [0031])
Perunov by incorporating the teaching of Perunov into the method of Panda and Goodwin. One having ordinary skill in the art would have found it motivated to use the content management of Perunov into the system of Panda and Goodwin for the purpose of managing hash storage.

Claim 9 is a method claim corresponding to system claim 2 and it is rejected under the same rational as claim 2.

Claim 16 is a non-transitory computer readable medium claim corresponding to system claim 2 and it is rejected under the same rational as claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9:00 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        3/6/2022